DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No.  16/464,369 filed on 05/28/2019. Claims 1-15 are pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kropp et al. (US 20030188595 A1)(hereinafter “Kropp”).
Regarding claim 1, Kropp discloses a securing unit (fig. 5a-b) for setting a predetermined position of a component (e.g. 1, see para 24) of a transmission, wherein the securing unit comprises 
an actuator (6) coupled to a force transferring unit (2) for setting the predetermined position of the component of the transmission;
 a supporting unit (5) that is movable in a direction of movement (see the arrow in fig. 1) relation to the actuator (6), and is connected to the actuator via a spring (28, see para 51); 
a triggering unit (e.g. 19, 21) with a toggle unit (19), wherein the toggle unit  is interconnected between the actuator (6) and the supporting unit (5); and 
a fixation unit (e.g. 22, 27) including an electromagnet (26), wherein the fixation unit  is configured to retain the toggle unit (19) in a fixed position when the electromagnet is supplied with a current, to fix the actuator in relation to the supporting unit, (see para 48-51) and 
wherein the fixation unit  is also configured to release the toggle unit to move into a released position when the electromagnet  is not supplied with a current, to allow the component of the transmission to be moved into the predetermined position. (see para 52-54)
Regarding claim 2, Kropp discloses the securing unit according to claim 1, wherein the toggle unit has at least one lever element (e.g. 19) oriented in the fixed position (see fig. 5a) in a direction that substantially corresponds to the direction of movement between the supporting unit and the actuator. (see para 49)
Regarding claim 3, Kropp discloses the securing unit according to claim 1, wherein the toggle unit bears on a stop element (30) of the actuator (6) when it is in the fixed position and/or the released position.
Regarding claim 4, Kropp discloses the securing unit according to claim 1, wherein the fixation unit (22) is configured to allow a movement of the actuator (6) in relation to the supporting unit (5) when in the released position. (para 53, fig. 5b)
Regarding claim 5, Kropp discloses The securing unit [[(150)]] according to claim 1, wherein the toggle unit and/or the fixation unit encompasses or encircles the actuator. (see para 58)
Regarding claim 6, Kropp discloses the securing unit according to claim 1, wherein the fixation unit (e.g. 22, 27) is configured to move substantially perpendicular to the direction of movement between the actuator and the supporting unit in order to reach the fixed position.
Regarding claim 7, Kropp discloses the securing unit  according to claim 1 , wherein the electromagnet (26) of the fixation unit (22) is configured to exert a magnetic force on a receiver plate (e.g. 27) located on a connecting element that connects two subsections (e.g. 26, 22) of the fixation unit connecting opposing sides of the actuator (via 21). (see fig. 5b)
Regarding claim 8, Kropp discloses the securing unit according to claim 1, wherein the fixation unit (22) has at least one groove (e.g. a cutout, see para 56) that receives a pin (21) of the toggle unit.
Regarding claim 9, Kropp discloses the securing unit according to claim 1,  further comprising a stop element (30)  located opposite the supporting unit (5) in relation the actuator wherein the actuator [[(205)]] is braced against the stop element when the component of the transmission is in the predetermined position. (see para 55)
Regarding claim 10, Kropp discloses the securing unit according to claim 1, further comprising a drive unit (3) that is configured to move the supporting unit (5) in the direction of movement. (see para 32, 52)
Regarding claim 12, Kropp discloses a method for operating a securing unit, the method comprising: moving a supporting unit (5) and an actuator (6) toward one another; and moving a fixation unit (22) to a fixed position (fig. 5a) by supplying a current to an electromagnet (26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kropp et al. (US 20030188595 A1)(hereinafter “Kropp”) in view of  Ruhringer et al. (US 20080277236 A1)(hereinafter “Ruhringer”).
Regarding claim 11, Kropp discloses all the elements of the invention as mentioned in claim 1, but fails to disclose the securing unit further comprising an emergency release unit that 
Ruhringer discloses a parking brake system (fig. 1) wherein an emergency release unit (e,g, 9, 10, 11) that is configured to move an axle (12) passing through the actuator (2) and the supporting unit  (20) in the direction of movement (Z-A), wherein the axle is fixed in place on the force transferring element (8) so that a single actuator mechanism can be used to activate the parking and emergency locking/unlocking device by the driver requiring a small installation space and potentially be advantages. (see para 13-15)
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the invention to modify Kropp by adding an emergency device as taught by Ruhringer in order to improve parking lock mechanism by adopting an intended common operative mechanism which is convenient to operate and requires a small installation space.
As modified, the securing unit would have an emergency release unit that is configured to move an axle passing through the actuator and the supporting unit in the direction of movement, wherein the axle is fixed in place on the force transferring element.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kropp et al. (US 20030188595 A1)(hereinafter “Kropp”) in view of  MacFarlane et al. (US 20160025217 A1)(hereinafter “MacFarlane”). Since MacFarlane reference has been cited for the control device and computer programs, claims 13-15 are grouped together under one motivational statement for the clarification.
Regarding claim 13, Kropp discloses all the elements of the invention of the claim 12, but fails to disclose a control device configured to execute steps of the method according to claim 12 in corresponding units.
MacFarlane discloses a method of controlling a parking system (fig. 1-2) wherein a control device (155, see para 11, 13) configured to execute steps of the method of parking lock gear mechanism. (see para 16) so that the transmission park system can be secured and reliable. (see para 14)
Regarding claim 14, MacFarlane discloses a computer program (see para 16) configured to execute and/or initiate the method according to claim 13. (see claim 23)
Regarding claim 15, MacFarlane discloses a machine readable storage medium on which the computer program according to claim 14 is stored. (see 16)
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the invention to modify Kropp by adding a control device as taught by MacFarlane in order to improve significant functionality of the parking lock mechanism, in particular with regard to the implementation of a safety function in critical situations when operating the vehicle.   (see para 14)
As modified, the method would have a control device and computer program and a machine readable storage medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655